UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7419


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

CHARLES LEE TORIAN,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Norman K. Moon, Senior
District Judge. (4:01-cr-70057-NKM-1)


Submitted:   January 14, 2016             Decided:   January 20, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Lee Torian, Appellant Pro Se. Donald Ray Wolthuis,
Assistant  United States  Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Charles    Lee    Torian   appeals   the   district   court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.       United States v. Torian, No. 4:01-cr-70057-NKM-

1 (W.D. Va. Aug. 24, 2015).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                 AFFIRMED




                                     2